UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7501



CESAR A. ROJAS,

                  Petitioner - Appellant,

          v.


JOE DRIVER,

                  Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:06-cv-00088-FPS)


Submitted:    February 15, 2008             Decided:   February 29, 2008


Before MOTZ and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Cesar A. Rojas, Appellant Pro Se. Helen Campbell Altmeyer, OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cesar A. Rojas, a federal prisoner, appeals the district

court’s order affirming and adopting in part and declining to adopt

in part the recommendation of the magistrate judge, granting the

Respondent’s motion to dismiss, and denying relief on Rojas’

28 U.S.C. § 2241 (2000) petition.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. Rojas v. Driver, No. 5:06-cv-00088-

FPS (N.D. W. Va. Sept. 24, 2007).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -